Broyles, J.
1. “Reasonable definiteness and certainty in pleading is all that should be required; and factitious demands by special demurrer should not be encouraged.” Busby v. Marshall, 3 Ga. App. 764 (60 S. E. 376).
2. The only assignment of error referred to in the brief of counsel for the plaintiff in error is based upon the overruling of the special demurrer which attacked the 6th paragraph of the petition as amended, on the ground that the statement of the account attached thereto as exhibit “A” did -not sufficiently itemize and specify the marks, the numbers, the weights, or the prices of the bales of cotton therein referred to. The record shows that the information called for by this demurrer was with reference not to the debit items in the plaintiff’s account, but to items credited to the defendant. The bill of particulars, as shown by the amendment to the petition, clearly disclosed to the defendant that it was credited with the proceeds of 86 hales of cotton; and the aggregate amount of the proceeds was given. It was unnecessary for the petition to set forth all the minute details as to mark, number, weight, and price of each of the 86 bales of cotton, especially since this identical cotton had been shipped to the plaintiff by the defendant itself. Under such circumstances it does not appear that the absence of these details from the petition in any way prevented or hindered the defendant from setting up its defense. There was no error in overruling the demurrer,
*64Decided December 8, 1916.
Complaint; from city court of Yaldosta—Judge Cranford. April 14, 1916.
O. M. Smith, for plaintiff in error.
George E. Simpson, E. E. Wilcox, contra.
3. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Hodges, J., absent.